Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

DETAILED ACTION


This final Office action responds to the claims submitted September 28, 2021.
Applicants previously canceled claims 2, 5, 9, 10, and 20.  Applicants also added claims 23-26.  Applicants further amended claims 1, 3, 4, 6, and 19.  Thus, claims 1, 3, 4, 6-8, 11-19, and 21-26 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6-8, 11-19, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1 and 19: The claims recite a machine and process (e.g., “a system comprising…” and “a method comprising…”), which are statutory categories of invention.  However, the claims also recite an abstract idea under step 2A prong one.  For example, claim 1 recites:
Calculate … a product for each entry of the prioritization matrix by multiplying corresponding entries of the prioritization matrix and the applicant attribute vector;

Apply a weighting factor to the product for each entry of the prioritization matrix resulting in weighted products for each entry of the prioritization matrix,

Accumulate the weighted products into an applicant quality score indicating an amount of correlation between the prioritization matrix and the applicant attribute vector,

Generate … in response to calculating the applicant quality score, an automatic scholarship prediction indicating a probability that the internal applicant is awarded the scholarship by comparing the applicant quality score to at least an average applicant quality score for the scholarship during a previous scholarship cycle,

Approve the internal applicant … for the scholarship when the approver awards the scholarship to the internal applicant for the scholarship;

Calculate … in response to receiving a final award decision, a remaining scholarship budget from a starting scholarship budget….

The limitations recite “a process of matching students’ needs and skills with appropriate funding.”1  Examiner submits such processes are methods for managing interactions between people and thus fall within the “certain methods of organizing human activity” 2  The limitations can interpreted as reciting concepts that are capable of being performed in the human mind or by hand using pen and paper.  Such concepts fall within the “mental processes” group of abstract ideas.3  Finally, examiner submits the “calculate … a product for each entry of the prioritization matrix by multiplying corresponding entries of the prioritization matrix and the applicant attribute vector,” “apply a weighting factor to the product for each entry…,” “accumulate the weighted products into an applicant quality score…,” “generate … an automatic scholarship prediction indicating a probability…,” and “calculate a remaining scholarship budget from a starting scholarship budget…” limitations recite mathematical calculations.4  Mathematical calculations fall within the “mathematical concepts” group of abstract ideas.5  Claim 19 recites limitations that are similar to those in claim 1.  Accordingly, the claims recite an abstract idea.
The claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  Limitations that indicate whether an abstract idea has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a 6  The following limitations recite data gathering and data output:  
(Claim 1)
Acquire, in real-time in response to determining that a first application window for a scholarship has opened, a prioritization matrix for the scholarship including one or more entries associated with ideal characteristics of one or more scholarship applicants that is stored in the first correlation register, the prioritization matrix including prioritization matrix data stored in a data repository;

Acquire an application for the scholarship from an internal applicant for the scholarship, from the at least one internal computing device, wherein the internal applicant is in an applicant network that is distributed over an international geographic area, wherein the application for the scholarship includes one or more first applicant attributes;

Acquire one or more inputs, from the at least one external entity computing device, from one or more external entities distributed over an international geographic area, wherein the inputs include one or more second applicant attributes of the applicant for the scholarship and a portion of the prioritization matrix data;

Generate, in real-time in response to receiving the application for the scholarship from the at least one computing device, an applicant attribute vector characterizing the first and second applicant attributes of the internal applicant extracted from the application that is stored in the second correlation register;

Provide the automatic scholarship prediction to the internal applicant in real time,

Transmit an enhanced data packet to one or more approvers over the at least one approver computing device wherein the enhanced data packet includes the applicant attribute vector, the prioritization matrix, and the applicant quality score;

Output, in real time on the approver computing device, an approver interface to display at least one of the applicant attribute vector, the prioritization matrix, or the applicant quality score;

Transmit, to the internal computing device, a scholarship award decision with an approver digital signature to the internal applicant....

(Claim 19)
Acquiring, by processing circuitry of a central computing system, a prioritization matrix for a scholarship including one or more entries associated with ideal characteristics of a scholarship applicant in real-time in response to determining that a first application window for the scholarship has opened, the prioritization matrix including prioritization matrix data stored in a data repository of the central computing system;

Acquiring, by processing circuitry of the central computing system, an application for the scholarship from an internal computing device of an internal applicant for the scholarship in an applicant network that is distributed over an international geographic area, wherein the application for the scholarship includes one or more first applicant attributes,

Acquiring, by processing circuitry of the central computing system, one or more inputs from an external entity computing device of an external entity in an entity network distributed over an internal geographic area, wherein the inputs include one or more second applicant attributes of the scholarship applicant and a portion of the prioritization matrix data;  

Generating, by the processing circuitry of the central computing system, an applicant attribute vector characterizing the first and second applicant attributes of the internal applicant extracted from the application for the scholarship in real-time in response to receiving the application for the scholarship from the internal applicant over the internal computing device that is stored in a first correlation register and/or in response to receiving the inputs from the external entity;

Providing the automatic scholarship prediction to the internal applicant in real-time;

Transmitting, by the processing circuitry of the central computing system, an enhanced data packet to one or more approvers over one or more approver computing device wherein the enhanced data packet includes at least one of the applicant attribute vector, the prioritization matrix, or the applicant quality score;

Outputting, in real-time on the approver computing device, an approver interface to display at least one of the applicant attribute vector, the prioritization matrix, or the applicant quality score;

Transmitting, by the processing circuitry of the central computing system, a scholarship award decision with an approver digital signature to the internal applicant….

7  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.8
	The following embodiment limitations also fail to integrate the abstract idea into a practical application:
Claim 1: A system for real-time scholarship application, review and award, comprising: one or more servers, each including: processing circuitry including: a first correlation register configured to store a first vector, and a second correlation register configured to store a second vector, and a non-transitory computer readable medium coupled to the processing circuitry storing machine-executable instructions; and a memory; a network; and at least one internal computing device in communication, at least one external entity computing device, at least one display computing device, and at least one approver computing device each in communication, via the network, with at least a first server of the one or more server; wherein instructions, when executed by the processing circuitry, cause the processing circuitry … in real-time … over the at least one approver computing device and the at least one internal computing device … by the processing circuitry … stored in the memory.

Claim 19: By the processing circuitry of a central computing system … in real-time by the processing circuitry of the central computing system … over the approver computing device….

Applicants’ published specification teaches:
Paragraph 0189: In addition to being connected through the network 1730 to the user devices 1733 and 1794, as depicted in FIG. 17C, FIG. 17D illustrates that the web server 1790 may also be connected through the network 1730 to the central processing system 1740 and/or one or more facility servers 1726.  As described below, connection to the central processing system 1740 and/or to the one or more facility servers 1726 facilitates the platform 1700.

Paragraph 0192: One or more processors can be utilized to implement any functions and/or algorithms described herein, unless explicitly stated otherwise.

Paragraph 0193: Reference has been made to flowchart illustrations and block diagrams of methods, systems and computer program products according to implementations of this disclosure.  Aspects thereof are implemented by computer program instructions.  These computer program instructions may be provided to processing circuitry of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processing circuitry of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

Paragraph 0194: These computer program instructions may also be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable medium produce an article of manufacture including instruction means which implement the function/act specified in the flowchart and/or block diagram block or blocks.

Paragraph 0196: A number of implementations have been described.  Nevertheless, it will be understood that various modifications may be made without departing from the spirit and scope of this disclosure.  For example, preferable results may be achieved if the steps of the disclosed techniques were performed in a different sequence, if components in the disclosed systems were combined in a different manner, or if the components were replaced or supplemented by other components.  The functions, processes and algorithms described herein may be performed in hardware or software executed by hardware, including computer processing circuitry (e.g., processors and/or programmable circuits) configured to execute program code and/or computer instructions to execute the functions, processes and algorithms described herein.  Additionally, some implementations may be performed on modules or hardware not identical to those described.  Accordingly, other implementations are within the scope that may be claimed.

Neither the specification nor the claims disclose a particular machine.9  The applicants’ specification merely describes generic computers, generic computer components, or a 10  These limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.11  Examiner thus concludes the additional elements fail to meaningfully integrate the identified abstract idea(s) into a practical application.  The claims are directed to an abstract idea.
The claims also do not recite additional elements that provide significantly more than the abstract idea under step 2B.  The federal courts identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.12  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”13  The limitations previously identified as reciting data gathering and data output also describe the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Those limitations do not provide significantly more than the abstract idea.  Examiner further submits the “generate … an applicant attribute vector characterizing the first and second applicant attributes of the internal applicant extracted from the application that is stored in the second correlation register” and “generating … an applicant attribute vector characterizing the first and second applicant attributes of the internal applicant extracted from the application for the scholarship…” limitations also describe the conventional computer function of “electronically scanning 14  Such functions do not add significantly more than the abstract idea.  Furthermore, the examiner reiterates the additional element of using a computer or processor to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Finally, even when considered as an ordered combination, the claims do not contain any inventive concept or adds significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Thus, the claims are not patent-eligible.



With respect to claims 3-4, 6-8, 11-18, 21, and 22: The dependent claims are also ineligible under 35 U.S.C. §101 because the additional limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.	
	(a)	Claim 3: The “identify the internal applicant for the scholarship based on a calculated preliminary applicant quality score indicating an amount of correlation between a preliminary applicant attribute vector and a preliminary prioritization matrix” limitation further describes the abstract idea identified in claim 1.  Accordingly, the claim recites an abstract idea and is not patent-eligible.
(b)	Claim 4: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The following limitations recite data gathering and data output:
Wherein identifying the internal applicant for the scholarship further includes:
Preparing, for presentation to the internal applicant via the at least one internal computing device, a first graphical user interface for selection of a level of interest of the internal applicant in applying for the scholarship;

Providing, via the network to the at least one internal computing device, the first graphical user interface; and

Receiving, from the internal applicant via the at least one internal computing device and the first graphical user interface, the level of interest in applying for the scholarship.  

Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  The above limitations describe the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(c)	Claim 6: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “prioritizing routing of the application for scholarship from the internal applicant that have indicated a predetermined level of interest in applying for the scholarship by routing the application for scholarship through an approval chain prior to a closing of the first application window, wherein the approval chain includes the at least one approver computing device” limitation recites data gathering and data output, which is insignificant extra-solution activity.  Merely adding 
(d)	Claims 7-8: The claims do not recite additional elements that integrate the abstract idea into a practical application.  The “wherein acquiring the prioritization matrix further includes…” limitations recite data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claims also do not recite additional elements that provide significantly more than the abstract idea.  The above limitations describe the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claims are not patent-eligible.
(e)	Claim 11: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “route, in response to determining that the first window has closed, one or more received applications with corresponding applicant quality scores through an approval chain” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim also does not recite additional 
 (f)	Claim 12: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The following limitations recite data gathering and data output:
Wherein routing the one or more received applications with corresponding applicant quality scores through the approval chain further includes:

Preparing, for presentation to a user via the computing device, a second graphical user interface for selection of a scholarship award decision and a scholarship award amount;

Providing, via the network to the computing device, the second graphical user interface; and

Receiving, from the user via the second graphical user interface, the scholarship award decision and the scholarship award amount.

Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  The above limitations describe the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(g)	Claim 13: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein preparing the second graphical user interface further includes determining one or more previous scholarship statistics 
(h)	Claim 14: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein preparing the second graphical user interface further includes determining one or more current scholarship statistics including at least one of a number of scholarships awarded, an average amount awarded per scholarship, a highest award amount, a lowest award amount, a remaining award amount, or a number of remaining scholarships to award” limitation recites data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  The above limitation describes the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(i)	Claim 15: The “wherein calculating the remaining scholarship budget includes allocating the remaining scholarship budget to an additional application window when the remaining scholarship budget is greater than a predetermined threshold amount” limitation further describes the abstract idea identified in claim 1.  Therefore, the claim also recites an abstract idea and is not patent-eligible.
(j)	Claim 16: The claim does not recite additional that integrate the abstract idea into a practical application.  The following limitations recite data gathering and data output:
Preparing, for presentation to a user via the computing device, a third graphical user interface for submitting a scholarship modification request that includes a type of request and a statement of a reason for the scholarship modification request;
Providing, via the network to the computing device, the third graphical user interface; and

Receiving, from the user via the third graphical user interface, the type of request and the statement of reason for the scholarship modification request.

Data gathering and data output to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  The above limitation describes the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(k)	Claim 17: The “automatically approve the scholarship modification request in response to determining that the scholarship modification request is within 
(l)	Claim 18: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “automatically route the scholarship modification request through the approval chain in response to determining that the scholarship request is not within predetermined scholarship terms” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  The above limitation describes the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(m)	Claim 21: The “transfer scholarship funds from a university to the internal applicant after receiving the final award decision” limitation further describes the abstract idea identified in claim 1.  Therefore, the claim also recites an abstract idea and is not patent-eligible.  
(n)	Claim 22: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “output to the internal applicant for the scholarship a scholarship interest inquiry via a text message to the at least one internal computing device” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-
(o)	Claim 23: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “trigger generation of the application attribute vector after acquiring the application for the scholarship from the internal applicant or the inputs from the external entity” limitation recites data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  The above limitation describes the conventional computer function of electronically scanning or extracting data from a physical document.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(p)	Claim 24: The “normalize the second format and/or the first format with the third format” limitation also describes a concept that can be performed by hand using pen and paper.  Such concepts fall within the “mental processes” group of abstract idea.  Accordingly, the claim recites an abstract idea.  The claim does not recite additional elements that integrate the abstract idea into a practical application.  The is acquired in a first format, the inputs from the external entity are acquired in a second format and the prioritization matrix is acquired in a third format, and wherein at least one of the first format and second format is different from the third format” limitations recite data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.  Furthermore, examiner submits the “wherein the instructions, when executed by the processing circuitry, further cause the processing circuitry to” limitation does not integrate the abstract idea into a practical application.  The claim appears to invoke the computing elements as tools to execute the identified abstract idea.  The limitation merely describes the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claim.  Thus, examiner concludes the embodiment limitations do not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  The “wherein the application for the scholarship is acquired in a first format, the inputs from the external entity are acquired in a second format and the prioritization matrix is acquired in a third format, and wherein at least one of the first format and second format is different from the third format” limitations describe the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Finally, examiner reiterates the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer 
(q)	Claim 25: The following limitations further describe the abstract idea previously identified in the independent claims:
For each of the potential applicants, calculate a product of the preliminary prioritization matrix by multiplying corresponding entries of the preliminary prioritization matrix and each of the preliminary applicant attribute vectors;

Apply a weighting factor to the product for each entry of the preliminary prioritization matrix resulting in weighted products for each entry of the preliminary prioritization matrix;

Accumulate the weighted products into a potential applicant quality score indicating an amount of correlation between the preliminary prioritization matrix and each of the preliminary applicant attribute vectors;

Rank the potential applicants numerically according to the potential applicant quality score of each of the potential applicants.

Accordingly, the claim recites an abstract idea.  
	The claim does not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  The following limitations recite data gathering and data output:
Wherein before acquiring the application for the scholarship, the instructions, when executed by the processing circuitry, further cause the processing circuitry to:
Acquire a preliminary prioritization matrix for the scholarship including one or more entries associated with ideal characteristics of one or more potential scholarship applicants, the preliminary prioritization matrix including preliminary prioritization matrix data;

Acquire potential applicant attribute data from a database of potential applicants from the data repository; 

Generate a plurality of preliminary applicant attribute vectors characterizing the applicant attribute data of each of the potential applicants.


	The claims also do not recite additional elements that provide significantly more than the abstract idea under step 2B.  The federal courts identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  The limitations previously identified as reciting data gathering and data output also describe the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Those limitations do not provide significantly more than the abstract idea.  Examiner further submits the “generate a plurality of preliminary applicant attribute vectors characterizing the applicant attribute data of each of the potential applicants” limitation also describes the conventional computer function of “electronically scanning or extracting data from a physical document.”  Such functions do not add significantly more than the abstract idea.  The claim is not patent-eligible. 
(r)	Claim 26: The “wherein the applicant quality score is obtained by multiplying adjacent attributes of the applicant attribute vector and the prioritization matrix, then summing the products of all the multiplications, then circular shifting the applicant attribute vector until all adjacent pairs have been multiplied and summed to obtain a cumulative output, then comparing the cumulative output with a maximum output obtained by maximally weighting all of the attributes to determine a fraction of the cumulative output based on the maximum output” limitation further describes the displaying the fraction as the applicant quality score” limitation recites data output.  Data gathering and data output to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  The “displaying the fraction as the applicant quality score” limitation describes the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.

Response to Arguments

Applicants’ arguments filed September 28, 2021, have been fully considered but they are not persuasive.
Regarding the claim objections: Applicants amended claims 1, 6 and 19.  Examiner concedes the amendments resolve the concerns outlined in the previous Office action.  Accordingly, examiner withdraws the claim objections.
Regarding the §112(b) rejections: 
Regarding the §101 rejections: Applicants allege the claims are patent-eligible because they do not recite a business transaction.15  Examiner disagrees.  As outlined in the updated 101 rejections, the claims recite “a process of matching students’ needs and skills with appropriate funding.”  Examiner reiterates such processes are methods for managing interactions between people (e.g., applicants and university scholarship programs) and thus fall within the “certain methods of organizing human activity” group of abstract ideas.  Applicants’ remarks do not address or rebut examiner’s conclusion.
	Applicants next traverse the subject matter eligibility rejections by asserting the claims recite limitations that “cannot be performed in the human mind.”16  This argument is not persuasive.  The 2019 Revised Guidance defines mental processes to include concepts that can be performed mentally or with pencil and paper.  The 2019 Revised Guidance further teaches “Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”17  Examiner submits the remarks do not explain why an person could not “calculate … a product for each entry of the prioritization matrix, by multiplying corresponding entries of the prioritization matrix and the applicant attribute vector,” “applying a weighting factor to the product for each entry in the prioritization matrix…,” “accumulate the weighted products into an applicant quality score…,” “generate … an automatic scholarship prediction … by comparing the applicant quality score to at least an average applicant quality score…,” “approve the internal applicant…,” and “calculate … a remaining scholarship budget from a starting 
	Applicants further cite US Patent No. 11055798 as evidence of patent eligibility.18  This argument is also not persuasive.  Examiners cannot comment on the validity of an issued patent.  Furthermore, examiner also rejects the notion that the present claims are similar to USPTO SME Examples 39 and 42.  The outcome of subject matter eligibility analysis is highly dependent on the facts at issue in the patent application being examined.  Neither the facts nor the inventive features of the patent-eligible claims in the Example 39 and 42 are even remotely similar to the applicants’ claims.  Therefore, examiner concludes the examples do not provide convincing evidence that the present claims are patent-eligible.  In view of the above arguments, examiner maintains the claims are not patent-eligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:




















	(A)	Andino (US 8560333) discloses a system (See at least Column 3, Lines 41-47: “Shown and described are embodiments, automated and partially-automated, of a system and method for selecting one or more candidates from a pool of candidates.  It is noted that while this disclosure illustrates the present invention by examples drawn mainly from academic scholarship competitions, the present invention has application in many fields outside of academics….”) comprising:
 	one or more servers … and a non-transitory computer readable medium coupled to the processing circuitry storing machine-executable instructions; a network; and at least one computing device in communication, via the network, with at least a first server of the one or more servers; wherein instructions, when executed by the processing circuitry (See at least Column 3, Lines 50-57; Column 3, Lines 65-67; and Column 4, Lines 1-2: “Referring to FIG. 1, shown is a block diagram of an embodiment for a competition system (100) for the selection of individuals from a pool of candidates.  Shown are system processing hardware (102), database hardware (104), a non-select segment (112), a candidate segment (114), a scholar segment (116), a client device (120), a network (122), a network interface hardware (124)….  The client device (120) is coupled to the network (122).  The network (122) is coupled to the network interface hardware (124), which, in turn, is coupled to the system processing hardware (102).”  See also Column 4, Lines 10-14: “The system processing hardware (102) carries out processing required for the competition system (100).  The system processing hardware (102) can be implemented by any hardware suitable for running general purpose software such as, but not limited to, any commercial computing hardware.”);
	each including processing circuitry including a first correlation register configured to store a first vector, and a second correlation register configured to store a second vector (See at least Column 4, Lines 37-43: “In another embodiment, the database hardware (104) is physically differentiated into two or more separate databases as required.  In one embodiment, the database hardware (104) includes a staging or applicant database, a non-select database, a candidate or nominee database 
	acquire an application for the scholarship from an internal applicant for the scholarship, wherein the internal applicant is in an applicant network that is distributed over an international geographic area, wherein the application for the scholarship includes one or more first applicant attributes (See at least Column 4, Lines 50-58: “In an embodiment, applications, to be complete, comprise two or more documents.  In a further variation, an applicant package (also called a candidate package or profile) includes an applicant form (submitted by the applicant), also called a nominee or candidate form, a nominator form (submitted by an individual with academic knowledge of the applicant such as a school teacher or administrator), and a recommender form (submitted by an individual with personal knowledge of the applicant such as a family friend.”  See also Column 6, Lines 16-22: “In one embodiment, the overall selection process has several stages including an application stage….  The application stage is where individual applications are received by the competition system (100) as discussed previously.”  See also Column 16, Lines 54-60: “The competition system (100) receives (402) application documents which can originate from applicants themselves and/or other individuals.  In one embodiment, as discussed previously, are applications and documents in support thereof from nominators or recommenders.  These submissions can be via electronic means such as, but not limited to, electronic submissions via the network (122) such as via the Internet….”);
	transmit, by the processing circuitry, a scholarship award decision with an approver digital signature to the internal applicant (See at least Column 14, Lines 
	(B)	Zuccolillo (Pub. No. 2014/0149302) discloses generate, in real-time in response to receiving the application for the scholarship from the at least one computing device, an applicant attribute vector characterizing the first and second applicant attributes of the applicant extracted from the application that is stored in the second correlation register (See at least Paragraph 0007: “The received user information and received profile information are grouped into predetermined categories.  Attribute scores from the predetermined categories are determined based on the grouped user information and grouped profile information.  A matrix of the attribute scores of the first user is provided.  The matrix represents the live resume of the first user.”).
	(C)	Kincart (Pub. No. 2003/0163402) discloses method steps for rating scholarship candidates.  Kincart further teaches:
Paragraph 0050: In one embodiment, a confidence rating is calculated with success criteria which are quantified and weighted according to relative importance.  A value is calculated for each criterion that pertains to a scholarship candidate 111-114 according to data received descriptive of attributes of the scholarship candidate 111-114.  The criteria value is multiplied by the weight assigned to each criterion to calculate a criteria score.  Each criteria score is added together such that an aggregate sum of the criteria scores can be calculated to equal a confidence rating.



	(E)	Williams (Pub. No. 2015/0294429) discloses “the information provided by the athlete will be processed by the system to determine the athlete's partial compatibility with collegiate athletic programs (to the extent that profiles have been created by the coaches of such collegiate athletic programs) based upon the information provided by the athlete thus far in the compatibility matching process of the present invention (also known as “mock matching”).  The athlete will preferably be provided with the number of collegiate athletic programs that are potential matches.”  See also Paragraph 0133.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986. The examiner can normally be reached Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants’ Specification Paragraph 0023.
        2 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        3 Id.
        4 See October 2019 Update: Subject Matter Eligibility page 4 (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”).
        5 2019 Revised Guidance, supra note 2, at 52.
        6 Id. at 55.  
        7 Id.  
        8 Id.  
        9 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        10 Id.  
        11 Id.  
        12 MPEP §2106.05(d)(II).  
        13 Id.  
        14 MPEP §2106.05(d)(II).  
        15 Remarks 19.  
        16 Id. at 21.  
        17 See 2019 Revised Guidance, supra note 2, at 52 n.14 (citing Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015)).
        18 Remarks, supra note 15, at 20.